DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 5/4/2021; claims 1 - 7 are pending; claim 8 has been cancelled.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 6 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haltovsky et al. (US 2010/0113148 A1) in view of Thompson (US 2005/0065452 A1).
Re claim 1:
1.  Haltovsky teaches an exercise training system (Haltovsky, [0150] – [0151], “touching a movable subject”, “Hit … the finger moves fast enough when touching a movable object”), comprising: 
a system controller (Haltovsky, fig. 1A; fig. 3); 
a plurality of stimulant target units (Haltovsky, figs. 7A – 7B; [0054], “or they may be removably attachable to each other, as required. When the plurality of display units are aligned together, the system automatically identifies the new structure and applies the game layout over the combined display units, forming a larger unified game surface”) connected via a wireless network to the system controller (Haltovsky, fig. 3; [0076], “Each one of the game modules, i.e., main board 102 and personal terminals 104, communicates with the other modules using either wireless or wired communication”), each stimulant target unit including a housing (Haltovsky, figs. 4 – 7B), a light source providing light to stimulate a user (Haltovsky, i.e., fig. 4 and fig. 3 includes LCD), and an impact sensor mounted in the housing (Haltovsky, fig. 3, “Touch Panel Controller”; [0062], “a touch screen”; [0151], “Hit”); 
wherein each stimulant target unit further includes a power source and a stimulant target unit controller that are separate from the power source and the stimulant target unit controller of each of the other stimulant target units, wherein the stimulant target unit controller for each of the plurality of the stimulant target units is wirelessly connected to the system controller and is programmed to receive instructions from said system controller (Haltovsky, figs. 7A – 7B; [0054], “or they may be removably attachable to each other, as required. When the plurality of display units are aligned together, the system automatically identifies the new structure and applies the game layout over the combined display units, forming a larger unified game surface”; fig. 3, “Wireless Communication Unit”; [0076], “Each one of the game modules, i.e., main board 102 and personal terminals 104, communicates with the other modules using either wireless or wired communication”; figs. 4 – 7B; i.e., fig. 4 and fig. 3 includes LCD; fig. 3, “Touch Panel Controller”; [0062], “a touch screen”; [0151], “Hit”; figs. 7A – 7B show multiple display units with individual power source and processor can be connected together using wireless communication);
wherein the system controller signals multiple of the plurality of stimulant target units to illuminate the corresponding light sources simultaneously to stimulate the user (Haltovsky, [0054], “automatically identifies the new structure and applies the game layout over the combined display units, forming a larger 
wherein the system controller, in a first programmed mode, illuminates the light sources of a first subset containing at least two of the plurality of stimulant target units simultaneously (Haltovsky, [0054], “automatically identifies the new structure and applies the game layout over the combined display units, forming a larger unified game surface”; i.e., fig. 4 and fig. 3 includes LCD; fig. 3, “Touch Panel Controller”; [0062], “a touch screen”; [0151], “Hit”; [0152], “Flip - In order to flip a card or tile, the finger will touch the object's center and while touching”; [0103], “each CPU works independently and acts as if it is the one entity that manages the whole application (i.e. the application/game is simultaneously being executed on each one of the connected boards)”; [0129], “Inter-unit communication includes sharing touch panel input, multi-screen display sharing information, seamless game object movement, routing of terminal communication received by an extension game board display unit to the master unit's CPU, clock synchronization signal etc.”; e.g., the objects on fig. 1F are displayed at the same time; the four or more display units (Haltovsky, fig. 1, 104 and fig. 1D) may be coupled together by connectors or wirelessly (Haltovsky, [0130]); wherein each display unit can be configured to display different parts of a game according to the game rules (see Haltovsky, [0054]; pg. 14, claim 18)). 

Haltovsky teaches wherein the system controller, in a first programmed mode, illuminates the light sources of a stimulant target units (Haltovsky, [0054], “automatically identifies the new structure and applies the game layout over the combined display units, forming a larger unified game surface”; i.e., fig. 4 and fig. 3 includes LCD; fig. 3, “Touch Panel Controller”; [0062], “a touch screen”; [0151], “Hit”; [0152], “Flip - In order to flip a card or tile, the finger will touch the object's center and while touching”). 

Haltovsky does not explicitly disclose wherein the system controller, in a first programmed mode, illuminates the light sources of a first subset containing at least two of the plurality of stimulant target units simultaneously, deilluminates the light sources of the first subset upon receiving signals that are indicative of physical contact with the first subset, illuminates the light sources of a second subset containing at 

Thompson (US 2005/0065452 A1) teaches an apparatus and method for rehabilitating patients and assessing tactile skills in response to visual stimuli generated from a portable neural training device (Thompson, Abstract).  Thompson further teaches wherein the system controller, in a first programmed mode, illuminates the light sources of a first subset containing at least two of the plurality of stimulant target units simultaneously, deilluminates the light sources of the first subset upon receiving signals that are indicative of physical contact with the first subset, illuminates the light sources of a second subset containing at least two of the plurality of stimulant target units simultaneously, wherein the first and second subsets are different from one another (Thompson, e.g., figs. 2 – 7; [0032], “a plurality of touch sensitive areas configured for detecting user tactile input”; [0026], “the apparatus generates one or more patterns of visual stimuli”; [0108], “FIG. 3 depicts the lowest skill level (Skill Level 1) in which all indicators are illuminated”; [0119], “a pattern of target squares is illuminated … After all of the illuminated squares have been touched, and all target lights finally extinguished”; [0121], “a new problem (light pattern) will be presented”; the target squares are displayed at one time (e.g., fig. 2)).  Therefore, in view of Thompson, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Haltovsky, by a specific exercise with a plurality target squares as taught by Thompson, in order to provide sensory stimulation to encourage use of impaired limbs while aiding patients toward regaining abilities and awareness of stimuli (Thompson, [0012] – [0014]).  One of an ordinary skill in the art would have readily substitute one task shown in Thompson (Thompson, i.e., figs. 2 – 17 – a plurality of target square) for another task (Haltovsky, [0060], “The gaming system components can be used in different playing configurations allowing the player(s) to play different type of games”; i.e., figs. 6A – 6B; figs. 7A – 7B)

Re claims 2 – 3:
2. The exercise training system according to claim 1, wherein, in a second programmed mode, the system controller presents an interface requesting the user to select a selection of which of the plurality of 

Re claims 6 - 7:
6. The exercise training system according to claim 1, wherein each stimulant target unit from the plurality of stimulant target units includes an accelerometer positioned to detect physical contact (Haltovsky, [0074]; [0134]).

7. The exercise training system according to claim 1, wherein the system controller is a mobile device containing a touch-screen (Haltovsky, fig. 3, “Touch Panel”; [0013]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haltovsky et al. (US 2010/0113148 A1) in view of Thompson (US 2005/0065452 A1) as applied to claim 1 above, and further in view of Locker et al. (US 2012/0062475 A1)
Re claim 4:
Haltovsky teaches the number of stimulant target units constituting the exercise training system is dynamically configurable such that upon power up of the system controller (Haltovsky, [0055], “processor of the main unit maps the physical location of every game unit”; [0058]).  Haltovsky does not explicitly disclose the system controller discovers how many of the stimulant target units are present.  Locker teaches an apparatus, system, and method for combining multiple displays on multiple portable electronic computer devices to form a larger display.  Locker further teaches the system controller discovers how many of the stimulant target units are present (Locker, [0054], “the first electronic computer device 100 may be determine a number of displays 102 that will be used to form the larger image, and will determine the first display's position in among the other displays”).   Therefore, in view of Locker, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Haltovsky, by determining the number of available stimulant target units as taught by Locker, since Locker states “configuration module may determine a number of additional displays to be used in the larger display and may determine one or more potential screen configurations for forming the larger display based on the number of displays to be used in the larger display. For example, if four displays are to be used to form the larger display, the configuration module may determine that the screens may be configured in a two by two formation or in a one by four formation. In some embodiments, a default configuration for a number of displays may be used. For example, the configuration module may automatically use a two by two configuration in response to determining that four displays are to be used in the array” (Locker, [0055]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haltovsky et al. (US 2010/0113148 A1) in view of Thompson (US 2005/0065452 A1) as applied to claim 1 above, and further in view of Forsman et al. (US 2006/0291212 A1).
Re claim 5:
Haltovsky does not explicitly disclose a mounting mechanism.  Forsman teaches a lighting display master controller responds to an electronic vibration signal produced by a sensor when an instrument is played, to selectively energize light sources of different colors in a predefined pattern. The master controller energizes specific light sources of a desired color by selecting a row and column within an array (Forsman, Abstract).  Forsman further teaches an exercise training system, wherein the stimulant target unit includes a lock member for attaching the stimulant target unit to a support mounting accessory, wherein the lock member is one part of a hook and loop fastener and the support mounting accessory provides the other part of the hook and loop fastener (Forsman, fig. 1, 46; [0055]).   Therefore, in view of Forsman, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Haltovsky, by providing the Velcro mounting mechanism as taught by . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. 9808671 (‘671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘671.  Claims 1 – 5 (See ‘671, claims 1 – 13).

Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 9808671 (‘671) in view of Haltovsky et al. (US 2010/0113148 A1). 
‘671 does not explicitly disclose each stimulant target unit from the plurality of stimulant target units includes an accelerometer positioned to detect physical contact.  Haltovsky teaches ‘671’s deficiency (Haltovsky, [0074]; [0134]).  Therefore, in view of Haltovsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘671, by providing the accelerometer as taught by Haltosky, in order to enable player input by movement detection (Haltosky, [0134]).

Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 9808671 (‘671) in view of Haltovsky et al. (US 2010/0113148 A1). 
‘671 does not explicitly disclose the system controller is a mobile device containing a touch-screen.  Haltovsky teaches ‘671’s deficiency (Haltovsky, fig. 3, “Touch Panel”; [0013]).  Therefore, in view of Haltovsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘671, by providing the touchscreen as taught by Haltosky, in order to enable play input by using a finger (Haltosky, from [0143] – [0146]).

Claims 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9 of U.S. Patent No. 10279216 (‘216). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘216.  Claims 1 – 5 (See ‘216, claims 1 – 9).

Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10279216 (‘216) in view of Haltovsky et al. (US 2010/0113148 A1). 
‘216 does not explicitly disclose each stimulant target unit from the plurality of stimulant target units includes an accelerometer positioned to detect physical contact.  Haltovsky teaches ‘216’s deficiency (Haltovsky, [0074]; [0134]).  Therefore, in view of Haltovsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘216, by providing the accelerometer as taught by Haltosky, in order to enable player input by movement detection (Haltosky, [0134]).

Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10279216 (‘216) in view of Haltovsky et al. (US 2010/0113148 A1). 
‘216 does not explicitly disclose the system controller is a mobile device containing a touch-screen.  Haltovsky teaches ‘216’s deficiency (Haltovsky, fig. 3, “Touch Panel”; [0013]).  Therefore, in view of Haltovsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘216, by providing the touchscreen as taught by Haltosky, in order to enable play input by using a finger (Haltosky, from [0143] – [0146]).

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Firstly, the Office Action is actually pulling text from two completely different paragraphs to draw together a passage that appears to state that "After all of the illuminated squares have been touched, and all target lights finally extinguished a new problem (light pattern) will be presented". This is simply not true. Paragraph [0119] describes the use of the system in a completely different mode than is described in paragraph [0121]. One cannot simply string together parts of sentences in order to force the description to read upon the claims of the present application. Paragraph [0119] describes the use of the system in a "Visual Perception Operating Mode". The mode provides a certain pattern of lights on the board and as stated right in paragraph [0119] is designed "lead the user from an area on the board where visual perception is not a problem into an area where the user is experiencing difficulties". The actual end of the Examiner's cited sentence in paragraph [0119] is that "After all of the illuminated squares have been touched, and all target lights finally extinguished, a light will blink and a "chime" tone will be sounded.". The paragraph then goes on to explain that a score for the user is then given and explains that the chime is only given once all the lights are extinguished. The game is clearly over at that point. Paragraph [0121] is a completely different mode as clearly stated above it where it says "Predictive Operating Mode", and involves a completely different operation, where the user is not even intended to make contact with any of the illuminated squares at all. Thus, the assertion that Thompson teaches to illuminates the light sources of a second subset containing at least two of the plurality of stimulant target units simultaneously, wherein the first and second subsets are different from one another, after deilluminating the light sources of the first subset of stimulant target units as claimed in claim 1 is a complete mischaracterization of Thompson.
The Office respectfully disagrees.  The OA (Office action) relies on Thompson’s for the limitation: deilluminates the light sources of the first subset upon receiving signals that are indicative of physical contact with the first subset, illuminates the light sources of a second subset containing at least two of the plurality of stimulant target units simultaneously, wherein the first and second subsets are different from one another.   The OA simply lists two modes of operation: para. [0119] and [0121; wherein each modes of operation teaches the limitations: 
Visual Perception Operating Mode:
deilluminates the light sources of the first subset upon receiving signals that are indicative of physical contact with the first subset, illuminates the light sources of a second subset containing at least two of the plurality of stimulant target units simultaneously, wherein the first and second subsets are different from one another (Thompson, [0119], “As the user touches each of the illuminated squares … After all of the illuminated squares have been touched, and all target lights finally extinguished”). 

Also See Thompson, [0023], “The goals of the invention are generally to provide visual stimuli to a patient to stimulate motor skill interactivity, monitor the progress of patient interaction, and to adjust the difficulty of the visual stimulus and motor skill response based on the feedback provided by the patient”; [0035], “All modes of interaction are preferably configured for automatically adjusting the degree of challenge, such as according to discrete skill levels, as appropriate … monitor the responses of the patient with regard to how those responses match up with the selected degree of challenge”).  Thompson suggests that an adjusted visual stimulus (or degree of challenge) may be generated based on the feedback (or response) from the patient.   The adjusted visual stimulus (a second subset) and the previous visual stimulus (a first subset) are different (i.e., figs. 11 – 14 show different visual patterns).

Predictive Operating Mode:
deilluminates the light sources of the first subset upon receiving signals that are indicative of physical contact with the first subset, illuminates the light sources of a second subset containing at least two of the plurality of stimulant target units simultaneously, wherein the first and second subsets are different from one another (Thompson, [0121], “The user must predict where the next (third) target would have been illuminated (in line with the two illuminated squares and directly adjacent to the flashing square.) … After the user touches the correct square, a light will blink and a chime will sound. Following a short pause, a new problem (light pattern) will be presented”).   In Predictive Operating Mode, a new light pattern will be presented after the user touches the correct the old pattern.   The new light pattern (a second subset) and the old pattern (a first subset) are different (i.e., figs. 15 – 17 show different visual patterns).

Applicant argues:
the Office Action states on page 5, 1st paragraph, that it would be obvious to modify the system described in (presumably Haltovsky et al.), by a specific exercise with a plurality of target squares as taught by Thompson in order to provide sensory stimulation to encourage use of impaired limbs while aiding patients towards regaining abilities and awareness of stimuli. The applicant submits that, as noted in section 2143.01 V. that the proposed modification cannot render the prior art unsatisfactory for its intended purpose. The applicant submits that the Office Action points out several times that Haltovsky et al. clearly states that when two units are brought together, they are both used to form a larger unified game surface. It would be completely contrary to the purpose of Haltovsky et al. to then provide a controller that only illuminates one of the two display units and not the other.
Haltovsky et al. only shows two display units, and thus there is simply no possibility of providing a first subset of stimulant target units that includes at least two units, and then a second different subset of stimulant target units that also includes at least two units. Thus, there is no way to modify Haltovsky et al. in any case. However, even if one added display units to Haltovsky et al., it remains that the entire thrust of Haltovsky et al. is to use fill of the display units to form a single large display such that fill of the display units are illuminated.
The Examiner respectfully disagrees. First, this is another mischaracterization of the MPEP. Specifically, the MPEP § 2143.01(V) further states in the next paragraph that “Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function.” In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). As such, the argument is not persuasive.
Second, Haltovsky suggests that a plurality of game objects or game-specific pieces (dices, tokens, cards etc.) are emulated by digital graphic images (Haltovsky, [0070]; fig. 1F).  Haltovsky includes different types of games such as flip a card or a tile (Haltovsky, [0148] – [0152]).  In para. 70, Haltovsky explains when the multiple display units are physically or logically aligned and coupled together, the system automatically identifies the new expanded available display structure and applies the game layout 
    PNG
    media_image1.png
    980
    1170
    media_image1.png
    Greyscale

Third, the four or more display units (Haltovsky, fig. 1, 104 and fig. 1D) may be coupled together by connectors or wirelessly (Haltovsky, [0130]); wherein each display unit can be configured to display different parts of a game according to the game rules (see Haltovsky, [0054]; pg. 14, claim 18)). 

Applicant argues:
Haltovsky et al. only shows two display units, and thus there is simply no possibility of providing a first subset of stimulant target units that includes at least two units, and then a second different subset of stimulant target units that also includes at least two units. Thus, there is no way to modify Haltovsky et al. in any case. However, even if one added display units to Haltovsky et al., it remains that the entire thrust of Haltovsky et al. is to use fill of the display units to form a single large display such that fill of the display units are illuminated.
In response to applicant's argument that the issue of bodily incorporation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Office respectfully submits that Haltovsky explicitly states that two or more display units can be coupled to together (Haltovsky, [0062], “two or more display units may be combined”).  In one embodiment that there are at least four display units (Haltovsky, fig. 1, 104) and another embodiment that includes five display units (Haltovsky, fig. 1D).  The display units may be coupled together by connectors or wirelessly (Haltovsky, [0130]); wherein each display unit can be configured to display different parts of a game according to the game rules (see Haltovsky, [0054]; pg. 14, claim 18)).   As such, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715